    Case 1:21-cv-00306 ECF No. 1-1, PageID.4 Filed 04/09/21 Page 1 of 54

                                                                  EXHIBIT 1




EXHIBIT 1
                   Case 1:21-cv-00306 ECF No. 1-1, PageID.5 Filed 04/09/21 Page 2 of 54




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22904318
Notice of Service of Process                                                                            Date Processed: 03/16/2021

Primary Contact:           Trish Partin
                           Acrisure, LLC
                           100 Ottawa Ave SW
                           Grand Rapids, MI 49503-5087

Electronic copy provided to:                   Tabatha Greer
                                               Lisa Lawton
                                               Jamie Fortney

Entity:                                       Acrisure Wallstreet Partners, LLC
                                              Entity ID Number 3661555
Entity Served:                                Acrisure Wallstreet Partners, LLC d/b/a Wallstreet Group and/or Acrisure
                                              Wallstreet Group
Title of Action:                              Ty Mayberry vs. Acrisure Wallstreet Partners, LLC d/b/a Wallstreet Group and/or
                                              Acrisure Wallstreet Group
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Labor / Employment
Court/Agency:                                 Kent County Circuit Court, MI
Case/Reference No:                            21 00837 CK
Jurisdiction Served:                          Michigan
Date Served on CSC:                           03/12/2021
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Howard Law Group
                                              Not Shown

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                  Case 1:21-cv-00306 ECF No. 1-1, PageID.6 Filed 04/09/21 Page 3 of 54

                                                                   Original - Court                                        2nd copy - Plaintiff
  Approved, SCAO                                                   1st copy - Defendant                                    3rd copy - Return
         STATE OF MICHIGAN                                                                                                     CASE NO.
                         JUDICIAL DISTRICT
17TH                      JUDICIAL CIRCUIT                             SUMMONS                                 21                        --CK
                         COUNTY PROBATE
                                                                                                                    00      83       7
Court address                                                                                                                             Court telephone no.
180 OTTAWA AVE. NW, GRAND RAPIDS, MI 49503                                                                                               (616) 632-5220
PlaintifPs name(s), address(es), and telephone no(s).                                   Defendant's name(s), address(es), and telephone no(s).
TY MAYBERRY                                                                             Acrisure Wallstreet Partners, LLC
In Pro Per                                                                              d/b/a Wallstreet Group and/or Acrisure Wallstreet Group
8451 Red Oak Rd.                                                              v         c/o CSC-Lawyers Incorporating Service, registered agent
Gerald, MO 63037                                                                        601 Abbot Road
                                                                                        Lansing, MI 48823
Plaintiffs attorney, bar no., address, and telephone no.                                and

                                                                                        Acrisure, LLC
                                                                                        c/o CSC-Lawyers Incorporating Service, registered agent
                                                                                        601 Abbot Road
                                                                                        Lansing, MI 48823

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case
❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
  family members of the person(s) who are the subject of the complaint.
❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
  the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
  confidential case inventory (form MC 21) listing those cases.
❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint.

Civil Case
❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
   the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
❑~ There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
   complaint.
❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

   been previously filed in         ❑ this court,       ❑                                                                                       Court, where

   it was given case number                                            and assigned to Judge

   The action ❑ remains ❑ is no longer                     pending.

Summons section completed by court clerk.                              SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   senre a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in court proceedings, please contact the court immediately to make arrangements.
Issue d te          ,                Expir ro' -+?ia                      Court clerk
             27                                                                         L4Sh F-~~T~~~~~~~
                                                                                                  `~ "~~~ 1 ~ a~-~
'This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the cbG-rt.

MC o7 (9/19) SUMMONS                                                                      MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
                Case 1:21-cv-00306 ECF No. 1-1, PageID.7 Filed 04/09/21 Page 4 of 54
                                                                                                                 SUMMONS
                                                                                                       Case No. 21--CK
                                                    PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                  ❑ OFFICER CERTIFICATE                                OR                 ❑ AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed               Being first duly sworn, I state that I am a legally compete
court officer, or attorney for a party (MCR 2.104[A][2]),                       adult, and I am not a party or an officer of a corporate
and that: (notarization not required)                                           party (MCR 2.103[A]), and that: (notarization required)

❑ I served personally a copy of the summons and complaint,
❑ I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,

together with
                List all documents served with the summons and complaint
                                                                                                                        on the defendant(s):

Defendant's name                                  Complete address(es) of service                                       Day, date, time




❑ I have personally attempted to serve the summons and complaint, togetherwith any attachments, on the following defendant(s)
  and have been unable to complete service.
Defendant's name                                  Complete address(es) of service                                       Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.
Service fee          Miles traveled Fee                                     Signature
$                                   $
Incorrect address fee Miles traveled Fee             TOTAL FEE              Name (type or print)
$                                   $                $
                                                                            TH..



Subscribed and sworn to before me on _                                                                                     County, Michigan.
                                              Date

My commission expires:                                         Signature:
                             Date                                           Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                           ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                          Attachments

                                                          on
                                                                   date, time

                                                                   on behalf of
Signature
        ~         Case 1:21-cv-00306 ECF No. 1-1, PageID.8 Filed 04/09/21 Page 5 of 54
DocuSignEnvelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                                                     STATE OF MICHIGAN

                             IN THE 17TH CIRCUIT COURT FOR THE COUNTY OF KENT


            TY MAYBERRY,                                                       Case No. 20 0 83TICK
            an individual,
                                                                               14nn
                     Plaintiff,

            vs.

            ACRISURE WALLSTREET PARTNERS, LLC,
            d/b/a WALLSTREET GROUP and/or
            ACRISURE WALLSTREET GROUP
            a Michigan limited liability company,
            and ACRISURE, LLC,
            a Michigan limited liability company,

                     Defendants.



             Ty Mayberry
             In Pro Per
             8451 Red Oak Rd.
             Gerald, MO 63037




                                             COMPLAINT AND JURY DEMAND



                                   There is no other pending or resolved civil action arising out of
                                    the same transaction or occurrence alleged in the complaint.



                     Plaintiff, Ty Mayberry, files this Complaint against Defendants, and alleges as follows:




                                                                  1
                  Case 1:21-cv-00306 ECF No. 1-1, PageID.9 Filed 04/09/21 Page 6 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                                     THE PARTIES, JURISDICTION, AND VENUE

            1.       Plaintiff Ty Mayberry ("Mayberry") is an adult individual residing in the state of Missouri.

            2.       Defendant Acrisure Wallstreet Pai•tners, LLC ("Acrisure Wallstreet Partners") is a

                     Michigan limited liability company with its principal business operations located at 1530

                     Rax Court, Jefferson City, MO 65109, and its registered agent at CSC-Lawyers

                     Incorporating Service, 601 Abbot Road, East Lansing, MI 48823.

             3.      As of April 11, 2018, Defendant Acrisure Wallstreet Partners registered an assumed name

                     of Wallstreet Group with the State of Michigan.

             4.      Acrisure Wallstreet Partners, LLC, does business as Wallstreet Group and/or Acrisure

                     Wallstreet Group.

             5.      Wallstreet Group's principal business operations are also located at 1530 Rax Court,

                     Jefferson City, MO 65109.

             6.      Defendant Acrisure, LLC ("Acrisure") is a Michigan limited liability company with its

                     primary business operations located at 5664 Prairie Creek Drive SE Caledonia, Michigan,

                     49316, and its registered agent at CSC-Lawyers Incorporating Service, 601 Abbot Road,

                     East Lansing, MI 48823.

             7.      At all relevant times, Plaintiff was an employee of Defendant Acrisure Wallstreet Partners

                     d/b/a Wallstreet Group and/or Acrisure Wallstreet Group, a subsidiary of Acrisure.

             8.      Defendants were at all relevant times companies duly licensed to conduct business in the

                     County of Kent, State of Michigan.

             9.      The incident giving rise to this Complaint occurred on July 27, 2020, under a contract (or

                     contracts) that included provisions that the laws of the State of Michigan govern.




                                                              2
                   Case 1:21-cv-00306 ECF No. 1-1, PageID.10 Filed 04/09/21 Page 7 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




            10.      The amount in controversy exceeds Twenty-Five Thousand Dollars ($25,000.00) exclusive

                     of costs, interest, and attorney fees, or is otherwise within the jurisdiction of this Court.

             11.     This Court has jurisdiction pursuant to MCL 600.745(2) as the parties agreed in writing

                     that an action based on a controversy under the agreement may be brought in this state.

             12.     Venue is proper in Kent County pursuant to the forum selection clause included in certain

                     contracts between the parties.

             13.     Venue is also proper in Kent County pursuant to MCL 600.1621(a).

                                                    STATEMENT OF FACTS

             14.     Plaintiff realleges, reaffirms, and incorporates by reference all allegations contained in the

                     previous paragraphs.

             15.     Defendant Acrisure Wallstreet Partners entered into an employment agreement with

                     Plaintiff on April 1, 2018. A copy of the contract is attached as Exhibit 1.

             16.     On March 7, 2019, Plaintiff entered into a subsequent employment agreement with

                     Acrisure Wallstreet Partners d/b/a Wallstreet Group and/or Acrisure Wallstreet Group. A

                     copy of the contract is attached as Exhibit 2.

             17.     The March 7, 2019, employment agreement was for a specified term period, stating the

                     agreement was to commence on March 1, 2020, and remain in effect through March 1,

                     2025.

             18.     The March 7, 2019, employment agreement also stated that "all current agreements" for

                     2019 between the parties shall stay in place until February 29, 2020.

             19.      The "current agreements" included the April 1, 2018 employment agreement.




                                                                3
                   Case 1:21-cv-00306 ECF No. 1-1, PageID.11 Filed 04/09/21 Page 8 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




            20.      The March 7, 2019, employment agreement does not indicate that the employer-employee

                     relationship was at-will, or that the employer could terminate Ty Mayberry's employment

                     unilaterally at any time.

            21.      Rather, the terms of the March 7, 2019 agreement stated, the Contract could be terminated,

                     "if and only if both parties Acrisure Wallstreet Group and Ty Mayberry both agree to

                     terminate contract mutually."

             22.     The terms of the March 7, 2019 agreement included:

                     a.       a salary increase to $150,000.00 annually to be paid on the 15th of each month
                              through Wallstreet Group payroll;

                     b.       an override of 13 percentage points on Worksite carrier production; and,

                     C.       15% of all Worksite Carrier Production bonuses.

             23.     Following March 1, 2020, Acrisure Wallstreet Partners failed to pay Plaintiff pursuant to

                     the agreed upon terms of the employment agreement.

             24.     On July 27, 2020, Plaintiff received a letter from the Chief Operating Officer of Wallstreet

                     Group indicating effective immediately, he was no longer an employee of Acrisure

                     Wallstreet Partners, LLC or any Acrisure LLC affiliate.

             25.     The termination was made in violation of the terms of the employment agreement and

                     contract signed on March 7, 2019, which required both Acrisure Wallstreet Group and Ty

                     Mayberry's mutual consent and agreement.

             26.     There was no mutual agreement to terminate the contract signed on March 7, 2019.

             27.     Specifically, Plaintiff did not agree to the termination.

             28.     To date, Defendants have not paid Plaintiff the compensation owed under the employment

                     agreement signed on March 7, 2019.




                                                               4
                   Case 1:21-cv-00306 ECF No. 1-1, PageID.12 Filed 04/09/21 Page 9 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




            29.      No subsequent agreements were made between the parties that supersede the terms and

                     conditions contained within the March 7, 2019, fully executed agreement.

                                                             CLAIMS

                                                        COUNTI
                                                   BREACH OF CONTRACT

            30.      Plaintiff realleges, reaffirms, and incorporates by reference all allegations contained in the

                     previous paragraphs.

            31.      Plaintiff and Defendant Acrisure• Wallstreet Partners d/b/a Wallstreet Group entered into

                     an employment agreement on March 7, 2019.

             32.     Acrisure Wallstreet Group is a subsidiary of Acrisure.

            33.      The terms of the agreement stated the contract was to commence on March 1, 2020 and

                     remain in effect through March 1, 2025.

             34.     The terms of the agreement stated, the Contract could be terminated, "if and only if both

                     parties Acrisure Wallstreet Group and Ty Mayberry both agree to terminate contract

                     mutually."

             35.     On July 27, 2020, Plaintiff received a letter from the Chief Operating Officer of Wallstreet

                     Group indicating effective immediately, he was no longer an employee of Acrisure

                     Wallstreet Partners, LLC or any Acrisure LLC affiliate.

             36.     The termination was made in violation of the terms of the employment agreement and

                     contract signed on March 7, 2019, as Mayberry did not mutually agree to terminate the

                     contract.

             37.     To date, Defendants have not paid Plaintiff the compensation owed under the employment

                     agreement on March 7, 2019.




                                                               5
                   Case 1:21-cv-00306 ECF No. 1-1, PageID.13 Filed 04/09/21 Page 10 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                                                             DAMAGES

            38.       Plaintiff realleges, reaffirms, and incorporates by reference all allegations contained in the

                      previous paragraphs.

             39.      As a direct and/or proximate result of Defendants' breach of contract, Plaintiff Ty

                      Mayberry has been deprived of:

                      a.      Wages, both past and prospective;

                      b.      Percentage points on all Worksite carrier production;

                      C.      15% of all Worksite Carrier Production Bonuses;

                      d.      Other Income;

                      e.      General financial distress and anxiety; and,

                      f.      Other employment benefits, including but not limited to:

                              i.      prospective retirement benefits;

                              ii.     holiday and vacation pay; and,

                              iii.    other promotional and fringe benefits of said employment.

             40.      Plaintiff Ty Mayberry also anticipates incurring attorney fees and costs as a result of

                      Defendants' breach of contract.

                                                     RELIEF REOUESTED

                      WHEREFORE, Plaintiff requests that the Court:

                      I.      Enter judgment in favor of Plaintiff finding that Defendants' breached the
                              employment agreement between Plaintiff and Defendants;

                      II.     Order Defendants to pay all damages owed under the employment agreement
                              including all salary, percentage points, bonuses, commissions, and other employee
                              benefits;

                      III.    Order Defendants to pay Plaintiff's costs of suit, including reasonable attorney fees;
                              and,




                                                                [$I
                Case 1:21-cv-00306 ECF No. 1-1, PageID.14 Filed 04/09/21 Page 11 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                     IV.     Order any and all further relief, legal or equitable, as justice may require.

                                                                      Respectfully submitted,

                                                                                DocuSigned by:



             Dated: January 27, 2021                                /s/ F~
                                                                      Ty Mayberry
                                                                      In Pro Per




                                                         VERIFICATION

                     I, Ty Mayberry, declare under penalty of perjury that the allegations contained in this

             Verified Complaint are true to the best of my information, knowledge, and belief.



                                                                                DoouSigned by:



             Dated: January 27, 2021                                /s/    E   ~
                                                                                   ~
                                                                              aFnr~r.~aa~rr,aFa

                                                                      Ty Mayberry
                                                                      In Pro Per




                                                                7
   Case 1:21-cv-00306 ECF No. 1-1, PageID.15 Filed 04/09/21 Page 12 of 54




                                                                                                     ,

       IV.    Order any and all further relief, legal or equitable, as justice may require.

                                                       Respectfully submitted,

                                                                                                     ,
                                                              .                                      i

Dated: January 27, 2021                              /sli(.       !q 1J,417'
                                                       T     ayberry
                                                       In Pro Per

                                                                                                     ~


                                                                                                     i
                                       VERIF'ICATION

       I, Ty Mayberry, declare under penalty of perjury that the allegations contained in this

Verified Complaint are true to the best of my information, knowledge, and belief.




Dated: January 27, 2021                              /s/         L
                                                       Ty ayberr                                 _
                                                       In ro Per




                                                 7
                Case 1:21-cv-00306 ECF No. 1-1, PageID.16 Filed 04/09/21 Page 13 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                                                         JURY DEMAND

                     Plaintiff, Ty Mayberry, demands a jury on all claims set forth above.

                                                                     Respectfully submitted,

                                                                         Docu5lgned by:



             Dated: January 27, 2021                           /s/
                                                                     Ty Mayberry
  Case 1:21-cv-00306 ECF No. 1-1, PageID.17 Filed 04/09/21 Page 14 of 54




                                      JURY DEIVIAND

      Plaintiff, Ty Mayberry, demands a jury on all claims set forth above.                  ;

                                                        Respectfully submitted,              ;



Dated: January 27, 2021                           /s/                             (,
                                                        Ty   ayberi                    ✓✓✓




                                              8
Case 1:21-cv-00306 ECF No. 1-1, PageID.18 Filed 04/09/21 Page 15 of 54




                       EXHIBIT I
Case 1:21-cv-00306 ECF No. 1-1, PageID.19 Filed 04/09/21 Page 16 of 54




                     EMPLOYIVTENT AGREEMENT (PRODUCER)
       This   Employment Agreement (the "Aareement") is made effective as of
         .1:a      , 20 /r- (the "Effective Date"), by and between ACRISURE
WALLSTREET PARTNERS, LLC, a Michigan limited liability company (the "Company"),
       — .O
and - 7v        x.,
                ~        ("Employee").

       In consideration of the promises contained in this Agreement, and Employee's
employment or continued employment with the Company, as the case may be, and other valid
and adequate consideration, the parties agree as follows:

       1.      Employment. The Company shall employ Employee, and Employee shall work
for the Company, subject to the terms and conditions of this Agreement and the Company's
Employee Handbook, as may be amended from time to time. All business Employee develops
and secures during the term of this Agreement and all business Employee services during the
term of this Agreement shall be the exclusive property of the Company. Notwithstanding the
foregoing, Employee may be permit-ted to receive certain commission payments directly from
third parry insurance companies or carriers as approved by the Company from time-to-time
(which such pennission shall be subject to change upon notice to the Employee). In the event of
a conflict between the terms of the Agreement and the Employee Handbook, the terms of this
Agreement shall control.

       2.      Definition of Business. For purposes of this Agreement, the term "business" shall
include all aspects  of the Company's insurance business and/or human resources services
business, and any other business in which the Company is currently or may become involved.

       3.      Exclusive Agreement. Employee shall devote his/her full time and effort to
securing business  for the Company's benefit while in the Company's employ. Aniong other
Agreenient obligations imposed, Employee shall not place any btisiness, directly or indirectly,
with any person or entity other than the Company without the Company's prior written consent,
nor be involved financially or otherwise with any active insurance agency or other business of a
type conducted by the Company, or similar enterprise. For clarity, Employee shall be permitted
to provide services for Wallstreet Financial Group, Ine., a Missouri corporation, as may be
directed by the Company from time-to-tiine.

        4.     General Duties. Employee shall solicit all business types the Company offers and
shall render such services to customers as the Company deems reasonably necessary and as the
Company may request and coordinate. Employee shall perform such other duties as the
Company assigns to Employee.

        5.     Salaiy, Commissions and Expenses. Employee's compensation may be on a
salary basis, commission basis, or a combination of both — as the Company determines and/or
changes from time to time in its discretion. Any available commissions will be based on a
separate commission schedule for Employee's job responsibilities as the Company determines
and/or changes from time to time in its discretion during the course of Employee's employinent.
Employee shall not earn any commission until the Company receives payment of such
commission from the insurance or product vendor. Once earned, the commission shall be
payable to Employee at the next scheduled commission payment date if the Company received

 (ACRW ALLSTREET/P/2NSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.20 Filed 04/09/21 Page 17 of 54




payment of the gross commission from the insurance or product vendor at least fifteen (15)
business days before the scheduled commission payment date. If not, the commission will be
payable on the next scheduled commission payment date. Upon and following employment
termination for whatever reason, Employee will have earned only those commissions for
business Employee obtained during the course of employment and for which the Company
received payment on or before the last date of the term of this Agreement. Upon prior written
approval from the Company, the Company shall reimburse Employee for all reasonable
Employee business expenses incurred in the solicitation of business for the Company,. provided
Employee timely submits receipts to the Company in satisfactory form and in accordance with
the Company's expense reimbursement policy.

     6.       Benefits. Employee will be eligible to participate in such benefit programs as the
Company may make available from time to time to comparable employees as determined by the
Company in its discretion.

        7.      At-Will Employment. The term of this Agreement shall commence on the
Effective Date and shall end as of the date of termination by either the Company or Employee.
Employee's employment under this Agreement shall be on an at-will basis, terminable by either
party at any time. Employee's eligibility for compensation and benefits will cease on the date of
employment termination, except as may be otherwise provided in applicable benefit plan
documents.

        8.      Nondisclosure of Confidential Tnformation. Employee will have access to
confidential information about the Company (the "Confidential hiformation"), including without
limitation, information about  the Company's operations, processes, procedures, trade secrets,
agent lists, adjuster Iists, rating techniques, rates, coverage, accounting rules, employee
information, insurance companies, computer techniques, marketing techniques, advertising
techniques, know-how, finances, business plans, costs, pricing, sales, customer lists, the needs
and demands of customers, and vendor lists, including lists and contacts with insurance
companies. In addition, Ernployee will develop other information that the Company considers to
be Confidential Infonnation. Employee will not, directly or in.directly, disclose, furnish, or make
available, except in the course of performing Einployee's duties of employment under this
Agreement, any Confidential Information (regardless of how Employee learned of it or who
developed it), without the Company's prior written approval. T.hese restrictions concerning
Confidential Information shall remain in effect following termination of this Agreeinent or
termination of Employee's employment with the Company, without limitation.

       9.      Duty of Employee upon Termination. Employee shall, immediately upon
termination of employment for any reason, return to the Company all client records of any sort
and all Company literature, supplies, letters, written or printed forms, diaries, phone Iists,
documents containing customer lists, customer information, product information, pricing
information, information as to sources of services, financial information of the Company and
memoranda pertaining to the Company's business. Employee shall also, immediately upon
termination of employment, return to the Company all Company property in Employee's
possession, including automobiles, telephones, and any other Company-issued equipment.


                                                 2
 (ACRWALLSTREET/I'/2NSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.21 Filed 04/09/21 Page 18 of 54




        10.     Restrictive Covenants. The Company and Employee agree that the Company will
                                                                                                    and
provide Employee with the opportunity to receive compensation pursuant to this Agreement
tlie same constitutes valuable consideration. Employee further acknowledges       that Employe    e will
be provided with access to customer and other confidential information concerning the
Company's business, as well of that of the Company's affiliated entities without limitation
("Affiliated Entities" or individuals "Affiliated Entity"). It is further agreed that it requires
                                                                                                     the
special and unique knowledge and information to act as a business agent on behalf of
                                                                                  ge  and informati   on
Company and that the Employee shall gain such special and unique knowled
                                                                                  employm   ent.    This
from the Company and/or Affiliated Entities throughout the time of his/her
                                                                                                     the
knowledge and information are integral parts of the business of the Company and/or of
                                                                           by   a   competit or  of  the
Affiliated Entities, and tlie use of this knowledge and information
 Company would cause irreparable harm to the Company. The Company and Employee agree
                                                                                                     the
 that this knowledge and information constitute legitimate protectable business interests of
                                                                             e further  agree   that the
 Company and/or of the Affiliated Entities. The Company and Employe
                                                                        or  for  an  Affiliate d  Entity
 business Employee secures, develops or services for the Company
 shall constitute the exclusive property of the Company or Affiliated Entity as applicable. In view
                                                                                            and in the
 of the foregoing, Employee agrees that, for the duration of Employee's employment,
 event Employee's employment is terminated for any reason, for      a period   of  two  (2) years   atter
 the termination of employment:

                a.      Non-Solicitation/Non-Interference.        Employee will not directly or
                        indirectly, for himself/herself or for any other person, corporation, ftrm or
                        entity, either as a principal,      sharehold er, member, agent, manager,
                        employee, contractor, owner, partner,      director,  officer or in any other
                        capacity, engage in any of      the  following   activities , witliout regard to
                        geographic location:

                                 Contacting or engaging in any communication with any Company
                                 or Affiliated Entity customer for whom Employee had
                                 responsibility, or contacting or engaging in any communications
                                 with any Company or Affiliated Entity customer or prospective
                                 Company or Afflliated Entity customer about whom Employee
                                 obtained lcnowledge during employinent with the Company, to
                                 secure business competitive to the products and services provided
                                 by the Company or Affiliated Entity;

                         ii.     Requesting, advising, or encouraging any customer of the
                                 Company or of an Affiliated Entity to terminate or curtail its
                                 relationship witli the Company or Affiliated Entity, or requesting
                                 or advising any person to refrain from becoming a customer or
                                 supplier of the Company or an Affiliated Entity;

                         iii.    Requesting, advising, or encouraging aiiy employee, agent,
                                 representative or independent contractor of the Company or an
                                 Affiliated Entity to terminate his, her, or its relationship with the
                                 Company or Affiliated Entity, or requesting or advising any person

 (ACRWALLSTREET/P/2NSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.22 Filed 04/09/21 Page 19 of 54




                                  i
                             to re,l frain from becoming an employee, agent, representative or
                             independent contractor of the Company or of an Affiliated Entity,
                             or otiherwise pursuing, employing or retaining (as an employee, an
                             independent contractor or otherwise) any employee, agent,
                             representative or independent contractor of the Company or of an
                             Affiliated Entity without the written permission of the Company.

         11.    Reasonableness of Restrictions, Iniunctive Relief and Tollin . Employee
acknowledges that the restrictions contained in Paragraph 10 are reasonable and necessaiy for
the reasonable protection of the Company's business and interests, and that any violation of these
restrictions will cause substantial ;and irreparable injury to the Company, and as a consequence
thereof, Employee agrees that the Company is entitled, in addition to any other remedies, to
preliminary and permanent injunctive relief to secure specific performance and to prevent a
breach or conteinplated breach of this Agreement. If it is judicially determined that Employee
has violated any obligations of Paragraph 10, the period applicable to each obligation Employee
has been determined to have violated will be extended by a period of time equal in length to the
period during which such violatioh(s) occurred. The Company reserves all remedies available at
law or in equity.                   ~

        12.    Severability. In the event any provisions of this Agreement shall be held to be
invalid or unenforceable, the sarrie shall not affect the validity or enforceability of any other
provisions thereof, and in the event that such claim of invalidity or unenforceability of any
provision shall be predicated upon the length of the tenn of any covenant therein or the area
covered thereby or the type of activity restrained, such provision shall not be deemed invalid or
unenforceable but shall be deem~ d modified to the maximum area and the maximum term of
duration and the type of activity ~as any court of competent jurisdiction shall deem reasonable,
valid and enforceable.

        13.     Purchase of Businless. The Company and Employee agree that there are many
                                                                                             this
difPerent ways to violate Paragraph 10 due to the variety of covenants contained in
Agreement, each of which could cause irreparable harm to the Company            or the Affiiiated
Entities. The parties specifically! agree that any contact Einployee makes to the Company's or
the Affiliated Entity's customers 4ill cause injury to the Company even if the contact does not
immediately or directly result in Employee writing business for a Company or Affiliated Entity
customer. The parties therefore agree that there is no adequate remedy at law if Employee
violates Paragraph 10. However, in the event that Employee actually writes business for any
Company of Affiliated Entity customer after Employee leaves the Company in violation of the
covenants in Paragraph 10, whether or not the Company has obtained or has attempted to obtain
equitable relief, the Company, ai its election, may deem that Employee has elected to purchase
 from the Company or Affiliated! Entity the business with respect to such customer, and upon
written demand, Employee shall pay to the Company or Affiliated Entity an amount equal to two
 (2) times the customer's first year's sales commission payable with respect to any business
 customer purchases in connection with the business services Employee renders. The parties
 intend this provision to be a reasonable estimation of damages which the Company or an
 Affiliated Entity may invoke only if Employee actually writes business for a Company Affiliated
 Entity customer. All remedies contained in this Agreement are cumulative and may be exercised


 (ACRWALLSTREET/P/2NSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.23 Filed 04/09/21 Page 20 of 54




singularly or concurrently, and the exercise of any one shall not be deemed a waiver of any
other.

        14.    Breach by Employee; Remedies. Employee shall conduct him/herself at all times
according to the terms and conditions of this Agreement and the Employee Handbook. Failure to
do so may render Employee liable for any loss or damage the Company may suffer on account of
such failure. Employee agrees that the Company may specifically enforce Employee's
performance or recover damages for a breach of this Agreement by civil suit, injunction or
otherwise, and Employee shall be liable to the Company for the reasonable costs and attorneys'
fees of any such action in which a breach is established. The parties agree that any action at law
or equity or any judicial proceedirigs for enforcement of this Agreement or any provision thereof
shall be instituted only in. the federal or state courts located in the County of Kent, State of
Michigan.

       15.     Acknowledgmeiit. Employee acknowledges that execution of this Agreement is
required by the Company as a condition of becoming or remaining an employee, as the case may
be, and that this Agreement supersedes any and all prior employment agreements between
Employee and the Company (including any agreement between Employee and the Company's
predecessor company), whether verbal or written, expressed or implied.

        16.     Beneftt. This Agreement shall be binding upon and operate for the benefit of the
parties and their respective heirs, representatives, successors, and assigns.

        17.  Amendment and Termination. The parties may amend or terminate this
Agreement in a writing signed by both parties. This Agreement will automatically terminate
upon ttie Company's dissolution, bankruptcy, or insolvency, or Employee's death.

        18.    State Law. The laws of the State of Michigan shall govern this Agreement,
 excluding choice of law principles.

        19.   Survival. The parties' obligations under Paragraphs 8, 9, 10, 11, 12, 13, 14, 15,
                                                                                           this
 16, 17, 18, and 20 shall survive the termination of Employee's employment and/or
 Agreement.

         20.    Entire Aareement. This Agreement represents the entire Agreement between the
                                                                                           of this
 parties regarding the terms and conditions of Employee's employment. The terms
 Agreement may not be varied, modified, supplemented or in any            other way   changed   by
 extraneous verbal or written representations by the Company or its agents.  This Agreeme  nt may
                                                                                               and
 not be modified except by a written agreement signed by all parties that expressly references
 purpoi-ts to modify this Agreement.


                            [Signatures appear on thefollowing page]




 (ACRW ALLSTREET/P12NSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.24 Filed 04/09/21 Page 21 of 54




                                                                 ent effective on the
       7N WITNESS WHEREOF, the parties have executed this Agreem
Effective Date identified above.




                                              THE COIYIPANY:

                                              ACRISURE                WALLSTI2.EET
                                              PARTNERS,LLC

                                              :

                                              Its:


 8603821_2.doe




  (ACRWALLSTREET/P/2NSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.25 Filed 04/09/21 Page 22 of 54




                       EXHIBIT 2
   Case 1:21-cv-00306 ECF No. 1-1, PageID.26 Filed 04/09/21 Page 23 of 54


                              '
                                  Walistreet G R ® gJ P
                              !              Insurance • Financ.ial




Leroy Wilbers - Managing Principle Acrisure Wallstreet Group

Ty Mayberry — Director of Worksite Benefits

Wallstreet Group / Acrisure

March 7, 2019



                                         Employment Agreement

        This agreement is between the party of Leroy Wilber - Managing Principal of Acrisure Wallstreet
Group and the party of Ty Mayberry — Worksite Benefits Director of Acrisure Wallstreet Group which
acknowledges that both parties agree to the listed terms of employment following the 3 year earn out
period ending March 1, 2020. AII current employment agreements for 2019 between these parties shall
stay in place until February 29, 2020.

         Due to the extensive work and growth of the Worksite Division over the previous two years as
well as the commitment from Mr. Mayberry to run all new override commissions that he is currently
receiving directly to Acrisure Wallstreet Group; Effective March 1,2020 Ty Mayberry will receive for his
role as Director of Worlcsite a W2 Salary in the amount of $150,000 annually to be paid on the 15th of
each month through Acrisure Wallstreet Group payroll as well as an override of 13 percentage points on
all Worksite carrier production including but not limited to Aflac, Sun Life, Voya, Colonial, and Trans
America. In addition, Ty Mayberry will also receive 15% of all Worksite Carrier Production bonuses
awarded to Acrisure Wallstreet Group including but not limited to Aflac, Sun Life, Voya, Colonial, and
Trans America.

        Both signing parties Leroy Wilbers, managing principle representative of Acrisure Wallstreet
Group and Ty Mayberry Worksite Benefits Director of Acrisure Wallstreet Group agree to the terms in
this Employment Agreement. This agreement is a contract of employment between Acrisure Wallstreet
Group and Ty Mayberry effective March 1, 2020 and has been agreed upon to stay in force through
March 1, 2025. Contract may be terminated if and only if both parties Acrisure Wallstreet Group and Ty
Mayberry both agree to termir}ate contract mutually.




                                                                 ~~

      Wilbers                                                "     ayberry

Managing Principle                                            Director of Worksite Benefits

Acrisure Wallstreet Group                                     Acrisure Wallstreet Group




      1530 Rax Court, Jefferson City, MO 65109 o www.wallstreetins.com
 Phone (573) 636-3222 - Fax (573) 636-3380 - Toll Free (800) 769-5994
                         Case 1:21-cv-00306 ECF No. 1-1, PageID.27 Filed 04/09/21 Page 24 of 54
giOWARD LAW GROiJP                                                                           ru;    ~~c..~...Ji'•.,:,~:
                                                                                             r?
   25 IONIA AVE. SW
       SUITE 230                                                                             U ~,4~'.~!'`. • !i•`I ~.f 4'~:
GRAND RAPIDS, MI 49503                                                                       :;:    ~^'~.~;~. .,~:~.'~•ti
                                                                                             r,_ ~_: ~•~:~+,'
                                                                                                        '         .,f _ :
                                                                                                                  '1•:. f::
                                                                                                                            02 7H
                                                                                             ~~'.    ; :~~''•- -            000': 607760'       MI/1R CO 2C2'1
                                                                                                    ~',:_~-•''+~:~' - .     tUl„iLC-li FiZGii4lil
                                                                                                                                               -' COD~ ~ S503




                                                 •1   ..

                                              Acrisure Wallstreet Partriers, LLC
                                   d/b/a Wallstreet Group and/or Acrisure Wallstreet Group
                                   c/o Resident Agent CSC-Lawyers Incorporating Service
                                                       601 Abbot Road
                                                      Lansing, MI 48823




                                                                                                                                       Lj
                                                                                                                                     t X7
               Case 1:21-cv-00306 ECF No. 1-1, PageID.28 Filed 04/09/21 Page 25 of 54




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22904492
Notice of Service of Process                                                                            Date Processed: 03/16/2021

Primary Contact:           Trish Partin
                           Acrisure, LLC
                           100 Ottawa Ave SW
                           Grand Rapids, MI 49503-5087

Electronic copy provided to:                   Tabatha Greer
                                               Lisa Lawton
                                               Jamie Fortney

Entity:                                       Acrisure Wallstreet Partners, LLC
                                              Entity ID Number 3661555
Entity Served:                                Acrisure Wallstreet Partners, LLC d/b/a Wallstreet Group and/or Acrisure
                                              Wallstreet Group
Title of Action:                              Ty Mayberry vs. Acrisure Wallstreet Partners, LLC d/b/a Wallstreet Group and/or
                                              Acrisure Wallstreet Group
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Labor / Employment
Court/Agency:                                 Kent County Circuit Court, MI
Case/Reference No:                            21-00837-CK
Jurisdiction Served:                          Michigan
Date Served on CSC:                           03/12/2021
Answer or Appearance Due:                     21 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Ty Mayberry
                                              Not Shown

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
             Case 1:21-cv-00306 ECF No. 1-1, PageID.29 Filed 04/09/21 Page 26 of 54


                                                                   Original - Court                                        2nd copy - Plaintiff
  Approved, SCAO                                                   ist copy - Defendant                                    3rd copy - Return
         STATE OF MICHIGAN                                                                                                     CASE NO.
                        JUDICIAL DISTRICT
17TH                      JUDICIAL CIRCUIT                             SUMMONS                                 2q ® 8 3           7    --CIC
                         COUNTY PROBATE
Court address                                                                                                                                             no.
180 OTTAWA AVE. NW, GRAND RAPIDS, MI 49503                                                                                             (6l6)632-5220

Plaintifrs name(s), address(es), and telephone no(s).                                                                    , and telephone no(s).
TY MAYBERRY                                                                             Acrisure Wallstreet Partners, LLC
In Pro Per                                                                              d/b/a Wallstreet Group and/or Acrisure Wallstreet Group
8451 Red Oak Rd.                                                                        c/o CSC-Lawyers Incorporating Service, registered agent
Gerald, MO 63037                                                                        601 Abbot Road
                                                                                        Lansing, MI 48823
Plaintifrs attomey, bar no., address, and telephone no.                                 and

                                                                                        Acrisure, LLC
                                                                                        c/o CSC-Lawyers Incorporating Service, registered agent
                                                                                        601 Abbot Road
                                                                                        Lansing, MI 48823

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case
❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
  family members of the person(s) who are the subject of the complaint.
❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
  the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
  confidential case inventory (form MC 21) listing those cases.
❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
  the family or family members of the person(s) who are the subject of the complaint.

Civil Case
❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
   the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
❑~ There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
   complaint.
❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

   been previously filed in ❑ this court, ❑                                                                                                    Court, where

   it was given case number                                            and assigned to Judge

   The action ❑ remains ❑ is no longer pending.

Summons section completed by court clerk.                              SUMMONS

IdOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in court proceedings, please contact the court immediately to make arrangements.
Iss~2 ~te2      ~~~~~               Expiralion date`                      Court clerk
 ~:                                      APR 2 8 2021                           I-ES~a [-1O fiTiI U MU S l..►`r ONS
'This summons is invalid unless served on or before its exoiration date. This document must be sealed bv the.seal of the court.

MC oi (9/19) SUMMONS                                                                      MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
             Case 1:21-cv-00306 ECF No. 1-1, PageID.30 Filed 04/09/21 Page 27 of 54
 r

DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                                                      STATE OF MICHIGAN

                             IN THE 17TH CIRCUIT COURT FOR THE COUNTY OF KENT


            TY MAYBERRY,                                                       Case No. 21-
                                                                                                00037-CK
            an individual,
                                                                               Hon.
                     Plaintiff,
                                                                                                      -    Zr
            vs.

            ACRISURE WALLSTREET PARTNERS, LLC,
            d/b/a WALLSTREET GROUP and/or
            ACRISURE WALLSTREET GROUP
            a Michigan limited liability company,
            and ACRISURE, LLC,
            a Michigan litnited liability company,

                     Defendants.



            Ty Mayberry
            In Pro Per
            8451 Red Oak Rd.
            Gerald, MO 63037




                                             COMPI.AINT AND JURY DEMAND



                                  There fs no other pending or resolved civil action arising out of
                                   the same transaction or occurrence alleged in the complaint.



                    Plaintiff, Ty Mayberry, files this Complaint against Defendants, and alleges as follows:
                 Case 1:21-cv-00306 ECF No. 1-1, PageID.31 Filed 04/09/21 Page 28 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                                     THE PARTIES, JURISDICTION, AND VENUE

            1.       Plaintiff Ty Mayberry ("Mayberry") is an adult individual residing in the state of Missouri.

            2.       Defendant Acrisure Wallstreet Partners, LLC ("Acrisure Wallstreet Partners") is a

                     Michigan limited liability company with its principal business operations located at 1530

                     Rax Court, Jefferson City, MO 65109, and its registered agent at CSC-Lawyers

                     Incorporating Service, 601 Abbot Road, East Lansing, MI 48823.

            3.       As of April 11, 2018, Defendant Acrisure Wallstreet Partners registered an assumed name

                     of Wallstreet Group with the State of Michigan.

            4.       Acrisure Wallstreet Partners, LLC, does business as Wallstreet Group and/or Acrisure

                     Wallstreet Group.

            5.       Wallstreet Group's principal business operations are also located at 1530 Rax Court,

                     Jefferson City, MO 65109.

            6.       Defendant Acrisure, LLC ("Acrisure") is a Michigan limited liability company with its

                     primary business operations located at 5664 Prairie Creek Drive SE Caledonia, Michigan,

                     49316, and its registered agent at CSC-Lawyers Incorporating Service, 601 Abbot Road,

                     East Lansing, MI 48823.

            7.       At all relevant times, Plaintiff was an employee of Defendant Acrisure Wallstreet Partners

                     d/b/a Wallstreet Group and/or Acrisure Wallstreet Group, a subsidiary of Acrisure.

            8.       Defendants were at all relevant times companies duly licensed to conduct business in the

                     County of Kent, State of Michigan.

            9.       The incident giving rise to this Complaint occurred on July 27, 2020, under a contract (or

                     contracts) that included provisions that the laws of the State of Michigan govern.




                                                              2
               Case 1:21-cv-00306 ECF No. 1-1, PageID.32 Filed 04/09/21 Page 29 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17                                                      ~




            10.      The amount in controversy exceeds Twenty-Five Thousand Dollars ($25,000.00) exclusive

                     of costs, interest, and attorney fees, or is otherwise within the jurisdiction of this Court.

            11.      This Court has jurisdiction pursuant to MCL 600.745(2) as the parties agreed in writing

                     that an action based on a controversy under the agreement may be brought in this state.          I

            12.      Venue is proper in Kent County pursuant to the forum selection clause included in certain

                     contracts between the parties.

            13.      Venue is also proper in Kent County pursuant to MCL 600.1621(a).

                                                   STATEMENT OF FACTS

            14.      Plaintiff realleges, reaffirms, and incorporates by reference all allegations contained in the

                     previous paragraphs.

            15.      Defendant Acrisure Wallstreet Partners entered into an employment agreement with

                     Plaintiff on April 1, 2018. A copy of the contract is attached as Exhibit 1.

            16.      On March 7, 2019, Plaintiff entered into a subsequent employment agreement with

                     Acrisure Wallstreet Partners d/b/a Wallstreet Group and/or Acrisure Wallstreet Group. A

                     copy of the contract is attached as Exhibit 2.

            17.      The March 7, 2019, employment agreement was for a specified term period, stating the

                    agreement was to commence on March 1, 2020, and remain in effect through March 1,

                    2025.

            18.     The March 7, 2019, employment agreement also stated that "all current agreements" for

                    2019 between the parties shall stay in place until February 29, 2020.

            19.     The "current agreements" included the April 1, 2018 employment agreement.




                                                               3
                  Case 1:21-cv-00306 ECF No. 1-1, PageID.33 Filed 04/09/21 Page 30 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




            20.      The March 7, 2019, employment agreement does not indicate that the employer-employee

                     relationship was at-will, or that the employer could terminate Ty Mayberry's employment

                     unilaterally at any time.

            21.      Rather, the terms of the March 7, 2019 agreement stated, the Contract could be terminated,

                     "if and only if both parties Acrisure Wallstreet Group and Ty Mayberry both agree to

                     terminate contract mutually."

            22.      The terms of the March 7, 2019 agreement included:

                     a.      a salary increase to $150,000.00 annually to be paid on the 15th of each month
                             through Wallstreet Group payroll;

                     b.      an override of 13 percentage points on Worksite carrier production; and,

                     C.      15% of all Worksite Carrier Production bonuses.

            23.      Following March 1, 2020, Acrisure Wallstreet Partners failed to pay Plaintiff pursuant to

                     the agreed upon terms of the employment agreement.

            24.      On July 27, 2020, Plaintiff received a letter from the Chief Operating Officer of Wallstreet

                     Group indicating effective immediately, he was no longer an employee of Acrisure

                     Wallstreet Partners, LLC or any Acrisure LLC affiliate.

            25.      The termination was made in violation of the terms of the employment agreement and

                     contract signed on March 7, 2019, which required both Acrisure Wallstreet Group and Ty

                     Mayberry's mutual consent and agreement.

            26.      There was no mutual agreement to terminate the contract signed on March 7, 2019.

            27.      Specifically, Plaintiff did not agree to the termination.

            28.      To date, Defendants have not paid Plaintiff the compensation owed under the employment

                     agreement signed on March 7, 2019.




                                                               m
               Case 1:21-cv-00306 ECF No. 1-1, PageID.34 Filed 04/09/21 Page 31 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




            29.      No subsequent agreements were made between the parties that supersede the terms and

                     conditions contained within the March 7, 2019, fully executed agreement.

                                                             CLAIMS

                                                        COUNTI
                                                   BREACH OF CONTRACT

            30.      Plaintiff realleges, reaffirms, and incorporates by reference all allegations contained in the

                     previous paragraphs.

            31.      Plaintiff and Defendant Acrisure Wallstreet Partners d/b/a Wallstreet Group entered into

                     an employment agreement on March 7, 2019.

            32.      Acrisure Wallstreet Group is a subsidiary of Acrisure.

            33.      The terms of the agreement stated the contract was to commence on March 1, 2020 and

                     remain in effect through March 1, 2025.

            34.      The terms of the agreement stated, the Contract could be terminated, "if and only if both

                     parties Acrisure Wallstreet Group and Ty Mayberry both agree to terminate contract

                     mutually."

            35.      On July 27, 2020, Plaintiff received a letter from the Chief Operating Officer of Wallstreet

                     Group indicating effective immediately, he was no longer an employee of Acrisure

                     Wallstreet Partners, LLC or any Acrisure LLC affiliate.

            36.      The termination was made in violation of the terms of the employment agreement and

                     contract signed on March 7, 2019, as Mayberry did not mutually agree to terminate the

                     contract.

            37.      To date, Defendants have not paid Plaintiff the compensation owed under the employment

                     agreement on March 7, 2019.




                                                               5
               Case 1:21-cv-00306 ECF No. 1-1, PageID.35 Filed 04/09/21 Page 32 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                                                             DAMAGES

            38.      Plaintiff realleges, reaffirms, and incorporates by reference all allegations contained in the

                     previous paragraphs.

            39.      As a direct and/or proximate result of Defendants' breach of contract, Plaintiff Ty

                     Mayberry has been deprived of:

                     a.      Wages, both past and prospective;

                     b.      Percentage points on all Worksite carrier production;

                     C.      15% of all Worksite Carrier Production Bonuses;

                     d.      Other Income;

                     e.      General financial distress and anxiety; and,

                     f.      Other employment benefits, including but not limited to:

                             i.       prospective retirement beneftts;

                             ii.      holiday and vacation pay; and,

                             iii.     other promotional and fringe benefits of said employment.

            40.      Plaintiff Ty Mayberry also anticipates incurring attorney fees and costs as a result of

                     Defendants' breach of contract.

                                                     RELIEF REQUESTED

                     WHEREFORE, Plaintiff requests that the Court:

                     I.      Enter judgment in favor of Plaintiff finding that Defendants' breached the
                             employment agreement between Plaintiff and Defendants;

                     II.     Order Defendants to pay all damages owed under the employment agreement
                             including all salary, percentage points, bonuses, commissions, and other employee
                             benefits;

                     III.    Order Defendants to pay Plaintiff's costs of suit, including reasonable attorney fees;
                             and,




                                                               rsi
               Case 1:21-cv-00306 ECF No. 1-1, PageID.36 Filed 04/09/21 Page 33 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                     IV.     Order any and all further relief, legal or equitable, as justice may require.

                                                                    Respectfully submitted,

                                                                              DocuSigned by:


            Dated: January 27, 2021                               /s/ r~
                                                                    Ty Mayberry
                                                                    In Pro Per




                                                         VERIFICATION

                     I, Ty Mayberry, declare under penalty of perjury that the allegations contained in this

            Verified Complaint are true to the best of my information, knowledge, and belief.



                                                                              DocuSigned by:


            Dated: January 27, 2021                               /s/    E-~ ~~~
                                                                          ~Fnr.sr.n~n~rr~aFo

                                                                    Ty Mayberry
                                                                    In Pro Per




                                                              7
  Case 1:21-cv-00306 ECF No. 1-1, PageID.37 Filed 04/09/21 Page 34 of 54




       IV.    Order any and all further relief, legal or equitable, as justice may require.

                                                      Respectfully submitted,



Dated: January 27, 2021                             /sl /( l   ~       ~'                      T[N
                                                      T      ayberry
                                                      In Pro Per




                                       VERI)H'ICATI01m1

       I, Ty Mayberry, declare under penalty of perjury that the allegations contained in this

Verified Complaint are true to the best of my information, knowledge, and belief.




                                                     _—
Dated: January 27, 2021                             /s/          ~                            f~1tit55iG'7 J
                                                      Ty, ayberi                                        /
                                                      In Pro Per            `




                                                7
               Case 1:21-cv-00306 ECF No. 1-1, PageID.38 Filed 04/09/21 Page 35 of 54
DocuSign Envelope ID: 8489C48F-DB18-4152-915D-DF0692855E17




                                                         JURY DEMAND

                     Plaintiff, Ty Mayberry, demands a jury on all claims set forth above.

                                                                     Respectfully submitted,

                                                                         DocuSigned by:



            Dated: January 27, 2021                            /s/
                                                                     Ty Mayberry
  Case 1:21-cv-00306 ECF No. 1-1, PageID.39 Filed 04/09/21 Page 36 of 54




                                      JURY DEMAND

      Plaintiff, Ty Mayberry, demands a jury on all claims set forth above.

                                                      Respectfully submitted,



Dated: January 27, 2021                         /s/                             (,   ~~{5j~.:~y~J
                                                      Ty   ayber                              ✓✓✓
Case 1:21-cv-00306 ECF No. 1-1, PageID.40 Filed 04/09/21 Page 37 of 54




                        EXHIBIT 1
Case 1:21-cv-00306 ECF No. 1-1, PageID.41 Filed 04/09/21 Page 38 of 54




                       EMPL®Y1VgENT AGREEMENT (PRODl1TCER)
         Employment Agreement (the "AQreement") is made effective as of
        This
                20 /~ (the "Effective Date"), by and between ACRISURE
VVALLSTREET PARTNERS, LIL,C, a Michigan limited liability company (the "Company"),
and                 ("Emplo~~ee").

        In consideration of the promises contained in this Agreement, and Employee's
 employment or continued eniployment with the Company, as the case may be, and other valid
 and adequate consideration, the parties agree as follows:

        1..    Emnloyment. The Company shall employ Employee, and Employee shall work
for the Company, subject to the terms and conditions of this Agreement and tlie Company's
Employee Handbook, as may be amended from time to tirne. All business Employee develops
and secures during the term of this Agreement and all business Employee services during the
term of this Agreement shall be the exclusive property of the Company. Notwithstanding the
foregoing, Employee may be permitted to receive certain commission payments directly froin
third party insurance companies or carriers as approved by the Company from time-to-time
(which such permission shall be subject to change upon notice to the Employee). In the event of
a conilict between the terms of the Agreement and the Employee Handbook, the terms of this
Agreement shall control.

        2.      Definition of Business. For purposes of this Agreeinent, the term "business" shall
 include all aspects of the Company's insurance business and/or human resources services
 business, and any other business in which the Company is currently or may become involved.

         3.     Exclusive Atrreement. Employee shall devote his/her full time and effort to
 securing business fot• ttie Company's benefit while in the Company's employ. Among other
 Agreenient obligations imposed, Employee shall not place any business, directly or indirectly,
 with any person or entity other than the Company without the Company's prior written consent,
 nor be involved financially or otherwise with any active insurance agency or other business of a
 type conducted by the Company, or similar enterprise. For clarity, Employee shall be permitted
 to provide services for Wallstreet Financial Group, Inc., a Missouri corporation, as may be
 directed by the Company from time-to-time.

         4.      General Duties. Employee shall solicit all business types the Company offers and
 shall render stieh services to customers as the Company deems reasonably necessary and as the
 Company may request and coordinate. Employee shall perform such other duties as the
 Company assigns to Employee.

         5.     Salary, Commissions and Expenses. Employee's compensation may be on a
 salary basis, commission basis, or a combination of both — as the Company determines and/or
 changes from time to time in its discretion. Any available commissions will be based on a
 separate commission schedule for Employee's job responsibilities as the Company determiiies
 and/or changes from time to time in its discretion during the course of Employee's einployment.
 Employee shall not earn any commission until the Company receives payment of such
 commission from the insurance or product vendor. Once earned, the commission sha11 be
 payable to Einployee at the next scheduled commission payment date if the Company received

 (ACRW ALLSTREET/P/2NSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.42 Filed 04/09/21 Page 39 of 54




 payment of the gross commission from the insurance or product vendor at least fifteen (15)
 business days before the scheduled commission payment date. If not, the commission will be
 payable on the next scheduled commission payment date. Upon and following employment
 termination for whatever reason, Employee will have earned only those commissions for
 business Employee obtained during the course of employment and for which the Company
 received payment on or before the last date of the term of this Agreement. Upon prior written
 approval from the Company, the Company shall reimburse Employee for all reasonable
 Employee business expenses incurred in the solicitation of business for the Company, provided
 Employee timely submits receipts to the Company in satisfactory form and in accordance with
 the Company's expense reimbursement policy.

      6.       Benefits. Employee will be eligible to participate in such benefit programs as the
 Company may make available from time to time to comparable employees as determined by the
 Company in its discretion.

         7.      At-Will Employment. The teiin of this Agreement shall commence on the
 Effective Date and shall end as of the date of termination by either the Company or Employee.
 Employee's employment under this Agreement shall be on an at-will basis, terminable by either
 party at any time. Employee's eligibility for compensation and benefits will cease on the date of
 employment termination, except as may be otherwise provided in applicable benefit plan
 documents.

         8.      Nondisclosure of Confidential Information. Employee will have access to
 confidential information about the Company (the "Confidential Information"), including without
 limitation, information about the Company's operations, processes, procedures, trade secrets,
 agent lists, adjuster lists, rating techniques, rates, coverage, accounting rules, employee
 information, insurance companies, computer techniques, marketing techniques, advertising
 techniques, know-how, finances, business plans, costs, pricing, sales, customer lists, the needs
 and demands of customers, and vendor lists, including lists and contacts with insurance
 companies. In addition, Employee will develop other information that the Company considers to
 be Confidential Inforination. Employee will not, directly or indirectly, disclose, furnish, or make
 available, except in the course of performing Einployee's duties of employment under this
 Agreement, any Confidential Information (regardless of how Employee learned of it or who
 developed it), without the Company's prior written approval. These restrictions concerning
 Confidential Information shall remain in effect following terniination of this Agreement or
 termination of Employee's employment with the Company, without limitation.

         9.     Duty of Emplo~e  e upon Termination. Employee sliall, immediately upon
 termination of employment for any reason, return to the Company all client records of any sort
 and all Company literature, supplies, letters, written or printed forms, diaries, phone lists,
 documents containing customer lists, customer information, product information, pricing
 information, information as to sources of services, financial information of the Company and
 memoranda pertaining to the Company's business. Employee shall also, immediately upon
 termiiiation of employment, return to the Coinpany all Company property in Employee's
 possession, including automobiles, telephones, and any other Company-issued equipment.


                                                 2
 (ACRW AT.LSTREET/P/2NSCEMD)
Case 1:21-cv-00306 ECF No. 1-1, PageID.43 Filed 04/09/21 Page 40 of 54




        10.     Restrictive Covenants. The Company and Employee agree that the Company will
provide Employee with the opportunity to receive compensation pursuant to this Agreement and
the same constitutes valuable consideration. Employee further acknowledges that Employee will
be provided with access to customer and other confidential information concerning the
Compatiy's business, as well of that of the Company's affiliated entities without limitation
("Affiliated Entities" or individuals "Affiliated Entity"). It is further agreed that it requires
special and unique knowledge and information to act as a business agent on behalf of the
Company and that the Employee shall gain such special and unique knowledge and information
froin the Coinpany and/or Affiliated Entities throughout the time of his/her employment. This
knowledge and information are integral parts of the business of the Company and/or of the
Aff liated Entities, and the use of this knowledge and information by a competitor of the
Company would cause irreparable harm to the Compatiy. The Company and Employee agree
that this knowledge and information constitute legitimate protectable business interests of the
Company and/or of the Affiliated Entities. The Company and Employee further agree that the
business Employee secures, develops or services for the Company or for an Affiliated Entity
shall constitute the exclusive property of the Company or Affiliated Entity as applicable. In view
 of the foregoing, Employee agrees that, for the duration of Employee's employment, and in the
 event Employee's employment is terminated for any reason, for a period of two (2) years aifter
 the termination of employment:

               a.     Non-Solicitation/Non-Interference.       Employee will not directly or
                      indirectly, for himselfJherself or for any other person, corporation, firm or
                      entity, either as a principal,     shareholde  r, member, agent, manager,
                      employee, contractor, owner, parttier,     director,  officer or in any other
                      capacity, engage in any of the      following    activities, without regard to
                      geographic location:

                              Contacting or engaging in any communication with any Company
                              or Affiliated Entity customer for whom Employee had
                              responsibility, or contacting or engaging in any communications
                              with any Company or Affiliated Entity customer or prospective
                              Company or Affiliated Entity customer about whom Employee
                              obtained knowledge during employment with the Company, to
                              secure business competitive to the products and services provided
                              by the Company or Aftiliated Entity;

                       ii.    Requesting, advising, or encouraging any customer of the
                              Company or of an Affiliated Entity to terminate or curtail its
                              relationship with the Company or Affiliated Entity, or requesting
                              or advising any person to refrain fi•om becoming a customer or
                              supplier ofthe Company or an Affiliated Entity;

                       iii.    Requesting, advising, or encouraging any employee, agent,
                               representative or independent contractor of the Company or an
                               Affiliated Entity to terminate liis, her, or its relationship with the
                               Company or Affiliated Entity, or requesting or advising any person

 (ACRW ALL STREET/P/2NSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.44 Filed 04/09/21 Page 41 of 54




                              to refrain from becoming an employee, agent, representative or
                              independent contractor of the Company or of an Affiliated Entity,
                              or otherwise pursuing, employing or retaining (as an employee, an
                              independent contractor or otherwise) any employee, agent,
                              representative or independent contractor of the Company or of an
                              Affiliated Entity without the written peimission of the Company.

          11.    Reasonableness of Restrictions, Injunctive Relief. and Tolling. Employee
 acknowledges that the restrictions contained in Paragraph 10 are reasonable and necessary for
 the reasonable protection of the Company's business and interests, and that any violation of these
 restrictions will cause substantial and irreparable injury to the Company, and as a consequence
 thereof, Employee agrees that the Company is entitled, in addition to any other reinedies, to
 preliminary and permanent injunctive relief to secure specific performance and to prevent a
 breach or contemplated breach of this Agreement. If it is judicially determined that Employee
 has violated any obligations of Paragraph 10, the period applicable to each obligation Employee
 has been determined to have violated will be extended by a period of time equal in length to the
 period during which such violation(s) occurred. The Company reserves all remedies available at
 law or in equity.

         12.    Severability. In the event any provisions of this Agreement shall be held to be
 invalid or unenforceable, the same shall not affect the validity or enforceability of any other
 provisions thereof, and in the event that such claim of invalidity or unenforceability of any
 provision shall be predicated upon the length of the term of any covenant therein or the area
 covered thereby or the type of activity restrained, such provision shall not be deemed invalid or
 unenforceable but shall be deemed modified to the maximum area and the inaximum term of
 duration and the type of activity as any court of competent jurisdictioii shall deem reasonable,
 valid and enforceable.

          13.    Purchase of Busiiiess. The Company and Employee agree that there are many
                                                                                          in this
 different ways to violate Paragraph ] 0 due to the variety of covenants contained
 Agreement, each of which could cause irreparable harm to the Company            or the Affiiiated
 Entities. The parties specifically agree that any contact Employee makes to the Company's or
 the Affiliated Entity's customers will cause injury to the Company even if the contact does not
 immediately or directly result in Employee writing business for a Company or Affiliated Entity
 customer. The parties therefore agree that there is no adequate reniedy at law if Employee
 violates Paragraph 10. However, in the event that Employee actually writes business for any
 Company of Affiliated Entity customer after Employee leaves the Coinpany in violation of the
 covenants in Paragraph 10, whether or not the Company has obtained or has attempted to obtain
 equitable relief, the Company, at its election, may deem that Employee has elected to purchase
 from the Company or Affiliated Entity the business with respect to such customer, and upon
 written demand, Employee shall pay to the Company or Affiliated Entity an amount equal to two
 (2) times the customer's first year's saies commission payable with respect to any business
 customer purchases in connection with the business services EmpIoyee renders. The parties
  intend this provision to be a reasonable estimation of damages whicb the Company or an
  Affiliated Entity may invoke only if Employee actually writes business for a Company Affiliated
  Entity customer. All remedies contained in this Agreement -are cumulative and may be exercised


  (ACRWALLSTREET/Pl2NSCENll)
Case 1:21-cv-00306 ECF No. 1-1, PageID.45 Filed 04/09/21 Page 42 of 54




singularly or concurrently, and the exercise of any one shall not be deemed a waiver of any
other.

         14.     Breach by Employee; Remedies. Employee shall conduct him/herself at all times
 according to the terms and conditions of this Agreement and the Employee Handbook. Failure to
 do so may render Employee liable for any loss or damage the Company may suffer on account of
 such failure. Employee agrees that the Company may specifically enforce Employee's
 performance or recover damages for a breach of this Agreement by civil suit, injunction or
 otheiv✓ise, and Employee shall be liable to the Company for the reasonable costs and attorneys'
 fees of any such action in which a breach is established. The parties agree that any action at law
 or equity or any judicial proceedings for enforcement of this Agreement or any provision thereof
 shall be instituted only in the federal or state courts located in the County of Kent, State of
 Michigan.

        15.     Acknowledgment. Employee acknowledges that execution of this Agreement is
 required by the Company as a condition of becoming or remaining an employee, as tlie case may
 be, and that this Agreement supersedes any and all prior employment agreements between
 Employee and the Company (including any agreement between Employee and the Company's
 predecessor company), whether verbal or written, expressed or implied.

         16.     Benefit. This Agreement shall be binding upon and operate for the benefit of the
 parties and their respective heirs, representatives, successors, and assigns.

        17.   Amendment and Termination. The parties may amend or terminate this
 Agreement in a writing signed by both parties. This Agreement will automatically terminate
 upon the Company's dissolution, bankniptcy, or insolvency, or Employee's death.

        18.    State Law. The laws of the State of Michigan shall govern this Agreement,
 excluding choice of law principles.

        19.   Survival. The parties' obligations under Paragraphs 8, 9, 10, 11, 12, 13, 14, 15,
 16, 17, 18, and 20 shall survive the termination of Employee's employinent and/or this
 Agreement.

         20.    Entire Agreement. This Agreement represents the entire Agreement between the
 parties regarding the terms and conditions of Employee's employmeiit. The terms of this
 Agreement may not be varied, modified, supplemented or in any other way changed by
 extraneous verbal or written representations by the Company or its agents. This Agreement may
 not be modified except by a written agreement signed by all parties that expressly references and
 purports to modify this Agreement.


                            [Signatures appear on tl:efollorving page]




  (A CRW ALLST[tEET/P/2NSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.46 Filed 04/09/21 Page 43 of 54




                                                                 ent effective on the
       IN WITNESS WHEREOF, the parties have executed this Agreem
Effective Date identified above.




                                               THE C01VI1PAPIY:

                                               ACRISURE               WALLSTREET
                                               PARTNERS, LLC

                                               By:

                                               Its:


 8603821_2.doc




                                           6
  (ACRWALLSTREET/P/21`TSCE/ND)
Case 1:21-cv-00306 ECF No. 1-1, PageID.47 Filed 04/09/21 Page 44 of 54




                        EXHIBIT 2
  Case 1:21-cv-00306 ECF No. 1-1, PageID.48 Filed 04/09/21 Page 45 of 54


                         ~-: ._,;
                     ~ ~ t ~,. -Wall stre et G R O U P
                                              lnstu•ance = Financial




Leroy Wilbers - Managing Principle Acrisure Wallstreet Group

Ty Mayberry — Director of Worksite Benefits

Wallstreet Group / Acrisure

March 7, 2019




                                         Employment Agreement
        This agreement is between the party of Leroy Wilber - Managing Principal of Acrisure Wallstreet
Group and the party ofTy Mayberry— Worksite Benefits Director of Acrisure Wallstreet Group which
acknowledges that both parties agree to the listed terms of employment following the 3 year earn out
period ending March 1, 2020. AII current employment agreements for 2019 between these parties shall
stay in place until February 29, 2020.

        Due to the extensive work and growth of the Worksite Division over the previous two years as
well as the commitment from Mr. Mayberry to run all new override commissions that he is currently
receiving directly to Acrisure Wallstreet Group; Effective March 1,2020 Ty Mayberry will receive for his
role as Director of Worksite a W2 Salary in the amount of $150,000 annually to be paid on the 15' of
each month through Acrisure Wallstreet Group payroll as well as an override of 13 percentage points on
all Worksite carrier production including but not limited to Aflac, Sun Life, Voya, Colonial, and Trans
America. In addition, Ty Mayberry will also receive 15% of all Worksite Carrier Production bonuses
awarded to Acrisure Wallstreet Group including but not limited to Aflac, Sun Life, Voya, Colonial, and
Trans America.

        Both signing parties Leroy Wilbers, managing principle representative of Acrisure Wallstreet
Group and Ty Mayberry Worksite Benefits Director of Acrisure Wallstreet Group agree to the terms in
this Employment Agreement. This agreement is a contract of employment between Acrisure Wallstreet
Group and Ty Mayberry effective March 1, 2020 and has been agreed upon to stay in force through
March 1, 2025. Contract may be terminated if and only if both parties Acrisure Wallstreet Group and Ty
Mayberry both agree to termir}ate contract mutually.




  roy Wilbers                                                a     ayberry

Managing Principle                                            Director of Worksite Benefits

Acrisure Wallstreet Group                                     Acrisure Wallstreet Group




     1530 Rax Court, Jefferson City, IviO 65109 - www.wallstreetins.com
Phone (573) 636-3222 , Fax (573) 636-3380 - Toll Free (800) 769-5994
                         Case 1:21-cv-00306 ECF No. 1-1, PageID.49 Filed 04/09/21 Page 46 of 54
                                                                                                                               ~,~owes¢
HOWARD LAW GROUP                                                                                                              A
                                                                                               " ~ *~-;' ~,'w-°_.°.     ~~   ~~~~ `' - ~ .___-
  25 IONIA AVE. SW                                                                                                           4     ~ - --               ~..--z
                                                                                                                                                           ~
       SUITE 230
GRAND RAPIDS, MI 49503                                                                         U   ~    ~~_    ~.,.~~ f      02 7H                         ~
                                                                                                                                              ~ ~~i I. ; ^"~f',li;
                                                                                                   ~,•_;: tr.:1 ,ar,,.~:':
                                                                                                                             000 i 3077G9       ^v1AR 09 202'I
                                                                                                                             NlAil_ED FROf,° iIP COD[ 4 95G3




                                                                                                                                            —.]
                                                                                                                                            O
                                                                                                                                            L--j    ~
                                                                                                                                            U9
                                                                                                                                            O e
                                                                                                                                            Q' ~

                                                            Acrisure, LLC                                                                 ~ O
                                        c/o Resident Agent CSC-Lawyers Incorporating Service                                                o ~
                                                                                                                                            o ~
                                                           601 Abbot Road                                                                   o ~—
                                                                                                                                            ru
                                                         Lansing, MI 48823                                                                  U-1




                                                                                                                                           ,-C7         ~
                                                                                                                                            o
                                                                                                                                             w
                                                                                                                                             o,
                                                                                                                                           3
                                                                                                                                           ~
               Case 1:21-cv-00306 ECF No. 1-1, PageID.50 Filed 04/09/21 Page 47 of 54




                                                                                                                        KSB / ALL
                                                                                                     Transmittal Number: 22939973
Notice of Service of Process                                                                            Date Processed: 03/22/2021

Primary Contact:           Trish Partin
                           Acrisure, LLC
                           100 Ottawa Ave SW
                           Grand Rapids, MI 49503-5087

Electronic copy provided to:                   Tabatha Greer
                                               Lisa Lawton
                                               Jamie Fortney
                                               Marcy Hoholik

Entity:                                       Acrisure Wallstreet Partners, LLC
                                              Entity ID Number 3661555
Entity Served:                                Acrisure Wallstreet Partners, LLC d/b/a Wallstreet Group and/or Acrisure
                                              Wallstreet Group
Title of Action:                              Ty Mayberry vs. Acrisure Wallstreet Partners, LLC dba Wallstreet Group and/or
                                              Acrisure Wallstreet Group and Acrisure, LLC
Document(s) Type:                             Appearance
Nature of Action:                             Labor / Employment
Court/Agency:                                 17th Circuit Court, MI
Case/Reference No:                            21-00837-CK
Jurisdiction Served:                          Michigan
Date Served on CSC:                           03/19/2021
Answer or Appearance Due:                     Other/NA
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           William D. Howard
                                              616-235-6000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    Case 1:21-cv-00306 ECF No. 1-1, PageID.51 Filed 04/09/21 Page 48 of 54


                .W
                     AM                                         25 Ionia Avenue S.W., Suite 230
                                                                 Grand 12apids, Michigan 49503
              LAW      GROUP
                                                                       Telephone: 616.235.6000
                                                                       Facsinule: 616.235.6061

                                                                   bhowardna howardlawgr.com


William D. Howard



                                    March 9, 2021



Clerk of the Court
17th Circuit Court
180 Ottawa Ave.. NW
Grand Rapids, MI 49503

      Re:     Ty Mayberry v Acrisure Wallstreet Partners, LLC, et al
              Case No.: 21-00837-CK

Dear Clerk:

      Enclosed please find an Appearance for filing with the court in regards to the
above referenced matter. Thank you.

      If you have any questions or concerns, please do not hesitate to contact me.

                                       Very truly yours,

                                       HOWARD LAW GR           P




                                       William D. Howard

WDH/rlw
Enclosure
cc w/encl: Unrepresented Parties c/o Resident Agent
                  Case 1:21-cv-00306 ECF No. 1-1, PageID.52 Filed 04/09/21 Page 49 of 54

                                                                                                                  Original - Court
                                                                                                                  Additional copies to all attorneys of record
                                                                                                                  and unrepresented parties
   A PP roved, SCAO                                                                                               JISCODE: ATT
          STATE OF MICFiIGAN                                                                                               CASE NO.
                              JUDICIAL DISTRICT                                                                 21-00837-CK
   17th                        JUDICIAL CIRCUIT                    APPEARANCE
                              COUNTY PROBATE                                                                    Hon. Curt A. Benson
 Court address                                                                                                                        Court telephone no.
 180 Ottawa Ave. NW, Grand Rapids, MI 49503                                                                                    616-632-5220
 Plaintiff(s)/Petitioner(s)                                                              Defendant(s)/Respondent(s)
  Ty Mayberry                                                                             Acrisure Wallstreet Partners, LLC dba Wallstreet Group
                                                                             v            and/or Acrisure Wallstreet Group and Acrisure, LLC




 ❑ Probate          In the matter of

 ❑ Juvenile        In the matter of

 TO:        Clerk ofthe court/Register, all attorneys of record, and unrepresented parties:                    Specify names and addresses.
  Clerk of the Court, 17th Circuit Court, 180 Ottawa Ave. NW, Grand Rapids, MI 49503

  Acrisure Wallstreet Partners, LLC dba Wallstreet Group and/or Acrisure Wallstreet Group c/o CSC-Lawyers Incorporating Service, 601
  Abbot Road, Lansing, MI 48823

  Acrisure, LLC c/o CSC-Lawyers Incorporating Service, 601 Abbot Road, Lansing, MI 48823




 I appearon behalfof             Plaintiff Ty Mayberry                                                                                                   as

❑✓ attorney       ❑ guardian ad litem               and request copies of all papers filed in this case.

❑ Courtappointed                ❑ Retained by

I certify that I represent no other interest whatsoever of any party to this cause, except as follows:




              A



  3
Date                                                                             Sign ur

 William D. Howard                                          P36886               25 Ionia Ave. SW, Suite 230
r4ame (type or print)                                             kiar no.       Haaress
Howard Law Group                                                                 Grand Rapids, MI 49503                                   616-235-6000
Firm name                                                                        City, state, zip                                             Telephone no.

MC 02 (3/08)      APPEARANCE                                                                                     MCR 2.117, MCR 3.915(C), MCR 3.916(B)
                   Case 1:21-cv-00306 ECF No. 1-1, PageID.53 Filed 04/09/21 Page 50 of 54
                                                                   GR.AND 1RAPID-5,      493
                                                                                    MIa der•~,j•f,aa~ee,

H WAM
                                                                                 ~
                            .                                                                                                       ~-1r---=   —.—~
                 GROUP;                                            15 MAR 202-           I~         ~ L~~~ ` ~ ~~ ~~~~6~yGr
                                                                              1p6pl
                                                                                t_
                                                                                    ^~ A ~~ ~~h~rr~
                                                                                            _'p'
                                                                                                r                         ~~

25 Ionia Avenue SW, Suite 230                                                              U)
                                                                                                ; nv ea ~ti.~~. v~
                                                                                                                 o . 0 2 7H
Grand Rapids, Michigan 49503                                                                                         0001 307769    MAR 12 2021
                                                                                                                     MAILED FROM ZIP CODE 49503




                                             Acrisure Wallstreet Partners, LLC
                                             d/b/a Wallstreet Group and/or Acrisure Wallstreet Group
                                             c/o Resident Agent CSC-Lawyers Incorporating Service
                                             601 Abbot Road
                                             Lansing, MI 48823




                                       ~El~i:e:~- -.:i.=1E,~~~+~          'l~nrle~!!_Ir~r~rrl~er11~11li1N~~rlrlrrlr1~11r1~~11r1111~111.~~~1
               Case 1:21-cv-00306 ECF No. 1-1, PageID.54 Filed 04/09/21 Page 51 of 54




                                                                                                                        KSB / ALL
                                                                                                     Transmittal Number: 22940044
Notice of Service of Process                                                                            Date Processed: 03/22/2021

Primary Contact:           Trish Partin
                           Acrisure, LLC
                           100 Ottawa Ave SW
                           Grand Rapids, MI 49503-5087

Electronic copy provided to:                   Marcy Hoholik
                                               Tabatha Greer
                                               Lisa Lawton
                                               Jamie Fortney

Entity:                                       Acrisure, LLC
                                              Entity ID Number 3226126
Entity Served:                                Acrisure, LLC
Title of Action:                              Ty Mayberry vs. Acrisure Wallstreet Partners, LLC dba Wallstreet Group
Document(s) Type:                             Appearance
Nature of Action:                             Labor / Employment
Court/Agency:                                 17th Circuit Court, MI
Case/Reference No:                            21-00837-CK
Jurisdiction Served:                          Michigan
Date Served on CSC:                           03/19/2021
Answer or Appearance Due:                     Other/NA
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           William D. Howard
                                              616-235-6000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    Case 1:21-cv-00306 ECF No. 1-1, PageID.55 Filed 04/09/21 Page 52 of 54




              ow
              L A W   G lt O i7 P
                                                                25 Ionia Avenue S.W., Suite 230
                                                                 Grand Rapids, Nlichigan 49503

                                                                       Teleph one: 616.235.6000
                                                                       Facsinule: 616.235.6061

                                                                   bhowardna.howardlawEr.com


William D. Hovvarcl



                                    March 9, 2021



Clerk of the Court
17th Circuit Court
180 Ottawa Ave. RIW
Grand Rapids, MI 49503

      Re:     Ty Mayberry v Acrisure Wallstreet Partners, LLG, et al
              Case IVo.: 29-00837-CdC

Dear Clerk:

      Enclosed please find an Appearance for filing with the court in regards to the
above referenced matter. Thank you.

      If you have any questions or concerns, please do not hesitate to contact me.

                                        Very truly yours,

                                        F9O19VARD LANV GR      P




                                        William D. Howard

WDH/rlw
Enclosure
cc w/encl: Unrepresented Parties c/o Resident Agent
                    Case 1:21-cv-00306 ECF No. 1-1, PageID.56 Filed 04/09/21 Page 53 of 54
                                                                                                                Original - Court
                                                                                                                Additional copies to all attorneys of record
                                                                                                                and unrepresented parties
     Approved, SCAO                                                                                             JISCODE: ATT

            STATE OF MICHIGAN                                                                                            CASE NO.
                              JUDICIAL DISTRICT                                                                21-00837-CK
                                                                  APPEARANCE
     17th                      JUDICIAL CIRCUIT
                              COUNTY PROBATE                                                                   Hon. Curt A. Benson
Court address                                                                                                                       Court telephone no.
 180 Ottawa Ave. NW, Grand Rapids, MI 49503                                                                                  616-632-5220
 Plaintiff(s)/Petitioner(s)                                                             Defendant(s)/Respondent(s)

    Ty Mayberry                                                                          Acrisure Wallstreet Partners, LLC dba Wallstreet Group
                                                                             v           and/or Acrisure Wallstreet Group and Acrisure, LLC




 ❑       Probate     In the matter of

 ❑       Juvenile    In the matter of

 TO:          Clerk of the court/Register, all attorneys of record, and unrepresented parties:                Specify names and addresses.
    Clerk of the Court, 17th Circuit Court, 180 Ottawa Ave. NW, Grand Rapids, MI 49503

    Acrisure Wallstreet Partners, LLC dba Wallstreet Group and/or Acrisure Wallstreet Group c/o CSC-Lawyers Incorporating Service, 601
    Abbot Road, Lansing, MI 48823

    Acrisure, LLC c/o CSC-Lawyers Incorporating Service, 601 Abbot Road, Lansing, MI 48823




 I appear on behalf of           Plaintiff Ty Mayberry                                                                                                  as

❑✓ attorney         ❑ guardian ad litem             and request copies of all papers filed in this case.

❑     Courtappointed            ❑ Retained by

I certify that I represent no other interest whatsoever of any party to this cause, except as follows:




                ~

     ~
Date                                                                             Sig~

 William D. Howard                                          P36886               25 Ionia Ave. SW, Suite 230
Name (type or print)                                               Bar no.       Address
 Howard Law Group                                                                Grand Rapids, MI 49503                                  616-235-6000
Firm name                                                                        City, state, zip                                           Telephone no.

MC 02 (3/08) APPEARANCE                                                                                         MCR 2.117, MCR 3.915(C), MCR 3.916(B)
                   Case 1:21-cv-00306 ECF No. 1-1, PageID.57 Filed 04/09/21 Page 54 of 54
                                                                GR4ND FLtlPI®S MT 493                    ~gOWES ~


                                                                I._"a MAR. 2P.I>v'M                                         n~=_

        L A W     G R O U P                                                                                          US ~''Ov~l~dGE
                                                                                      •~:.~~~~~,•~
                                                                                                 ~
25 Ionia Avenue SW, Suite 230                                                    cn            ~ ,~~
                                                                                 ~    w~ d•   oe       02 7H       e`n~ E~M~LJ(~!Vo~~1 0
Grand Rapids, Michigan 49503                                                                           0001 307769      MAR 12 2021
                                                                                                       MAILED FROM ZIP CODE 49503



                                            Acrisure, LLC
                                            c/o Resident Agent CSC-Lawyers Incorporating Service
                                            601 Abbot Road
                                            Lansing, MI 48823




                                      4E:IS22.1. ,.Z33i~r,~;;
